Name: Commission Regulation (EC) No 711/94 of 29 March 1994 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/36 Official Journal of the European Communities 30 . 3 . 94 COMMISSION REGULATION (EC) No 711/94 of 29 March 1994 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, account in fixing sluice-gate prices for the period 1 April to 30 June 1994 ; Having regard to the Treaty establishing the European Community, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ;Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1 574/93 (2), and in particular Articles 3 and 7 (1 ) thereof, Whereas, since a new sluice-gate price is to be fixed changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Reguliation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3714/92 (4); Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (6), as last amended by Regulation (EEC) No 1028/93 Q, and (EEC) No 715/90 (8) on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as last amended by Regulation (EEC) No 444/92 (9), special import arrangements were intro ­ duced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in parti ­ cular for certain poultrymeat products ; Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EC) No 3586/93 (*), last fixed for the period 1 January to 31 March 1994, they must be fixed anew for the period 1 April to 30 June 1994 ; whereas such prices and levies should in principle be calculated by reference to feed ­ grain prices for the period 1 October 1993 to 28 February 1994 ; Whereas Council Regulation (EEC) No 3833/90 of 20 December 1 990 applying generalized tariff preferences for 1991 in respect of certain agricultural products origi ­ nating in developing countries (10), as last amended by Regulation (EEC) No 1028/93, partially or totally suspends Common Tariff duties, in particular on certain poultrymeat products ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (u), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the price of the quantity of feed grain required for the production of poultry other than fowls varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into (6) OJ No L 370, 31 . 12. 1990, p . 121 . 0 OJ No L 108 , 1 . 5 . 1993, p . 1 .O OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 152, 24. 6. 1993, p. 1 . 0 OJ No L 282, 1 . 11 . 1975, p. 84. (8) OJ No L 84, 30. 3 . 1990, p. 85. (9) OJ No L 52, 27. 2. 1992, p. 7. (4) OJ No L 378, 23 . 12. 1992, p. 23. 0 OJ No L 326, 28 . 12. 1993, p. 42. ( ,0) OJ No L 370, 31 . 12. 1990, p. 86 . (") OJ No L 263, 19 . 9 . 1991 , p . 1 . 30 . 3 . 94 Official Journal of the European Communities No L 85/37 Whereas Council Regulations (EC) No 3491 /93 (') and (EC) No 3492/93 (2), on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), as amended by Regulation (EEC) No 2235/93 (4), and in particular Article 1 thereof intro ­ duce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2699/93 (*), as amended by Regulation (EC) No 3549/93 (*), lays down detailed rules for applying the arrangements provided for in these agreements as regards poultrymeat ; Whereas the Interim Agreement on trade and trade ­ related matters between the Community and the Republic of Bulgaria Q, signed in Brussels on 8 March 1993, entered into force on 31 December 1993 ; whereas the Interim Agreement on trade and trade-related matters between the Community and Romania (8), signed in Brus ­ sels on 1 February 1993, entered into force on 1 May 1993 ; whereas the said Agreements provide for a reduc ­ tion in the import levy for certain products in the eggs and poultrymeat sectors within certain quantity limits ; whereas Commission Regulation (EC) No 374/94 (9) lays down detailed rules for applying the arrangements provided for in these agreements as regards eggs and poultrymeat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall be fixed in the Annex. 2. However, for products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1 602 39 90, for which the rate of duty has been bound under GATT, the levies shall be limited to the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 319 , 21 . 12. 1993, p. 1 . (2) OJ No L 319, 21 . 12. 1993, p. 4. (3) OJ No L 56, 29. 2. 1992, p. 9 . (4) OJ No L 200, 10. 8 . 1993 , p. 5 . O OJ No L 245, 1 . 10 . 1993, p. 88 . (6) OJ No L 324, 24. 12. 1993, p. 8 . 0 OJ No L 323, 23. 12. 1993, p. 2. (8) OJ No L 81 , 2. 4. 1993, p . 2. (') OJ No L 48, 19 . 2. 1994, p. 21 . No L 85/38 Official Journal of the European Communities 30 . 3. 94 ANNEX to the Commission Regulation of 29 March 1994 fixing the sluice-gate prices and levies for poultrymeat (') (*) CN code Sluice-gate price Levy Conventional rateof duty ECU/100 units ECU/100 units % 0105 11 11 22,56 5,11  0105 11 19 22,56 5,11  0105 11 91 22,56 5,11  0105 11 99 22,56 5,11  0105 19 10 99,70 17,31  0105 19 90 22,56 5,11  ECU/100 kg ECU/ 100 kg 0105 91 00 78,61 20,29 (4)  0105 99 10 88,74 31,24  0105 99 20 114,49 31,75 (4)  0105 99 30 103,68 24,18 (4)  0105 99 50 120,25 33,16  0207 10 11 98,76 25,49 (4)  0207 10 15 112,30 28,98 (4)  0207 10 19 122,36 31,58 ("H5)  0207 10 31 148,12 34,54 (4)  0207 10 39 162,37 37,86 (4)  0207 10 51 104,40 36,76 (4)0  0207 10 55 126,77 44,63 (4)0  0207 10 59 140,86 49,60 (2) (4) (*)  0207 10 71 163,56 45,35  0207 10 79 154,64 47,90 (2) (4) (*)  0207 10 90 171,79 47,37  0207 21 10 112,30 28,98 (4) Q  0207 21 90 122,36 31,58 (&lt;)(*)  0207 22 10 148,12 34,54 (4)  0207 22 90 162,37 37,86 (4)  0207 23 11 126,77 44,63 (4)0  0207 23 19 140,86 49,60 (2) (4) (*)  0207 23 51 163,56 45,35 ("H5)  0207 23 59 154,64 47,90 (2) (4) 0  0207 23 90 171,79 47,37  0207 31 10 1 635,60 453,50 3 (3) 0207 31 90 1 635,60 453,50 3 (3) 0207 39 1 1 287,59 84,69 (4)  0207 39 13 134,60 34,74 (4)  0207 39 15 92,77 26,44 (4)  0207 39 17 64,22 18,31 (4)  0207 39 21 185,30 47,82 (4)  0207 39 23 174,07 44,92 (4)  Official Journal of the European Communities30 . 3. 94 No L 85/39 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/ 100 kg % 0207 39 25 285,44 81,36  0207 39 27 64,22 18,31 (4)  0207 39 31 311,05 72,53 (4)  0207 39 33 178,61 41,65 0  0207 39 35 92,77 26,44 0  0207 39 37 64,22 18,31 (4)  0207 39 41 236,99 55,26 0  0207 39 43 1 1 1,09 25,91 (4)  0207 39 45 199,96 46,63 (4)  0207 39 47 285,44 81,36 (4)  0207 39 51 64,22 18,31 (4)  0207 39 53 324,74 100,59 OHO  0207 39 55 287,59 84,69 000  0207 39 57 154,95 54,56  0207 39 61 170,10 52,69 (2) (4) O  0207 39 63 188,97 52,11  0207 39 65 92,77 26,44 (2) (4) (5)  0207 39 67 64,22 18,31 (2) (4) O  0207 39 71 231,96 71,85 OOO  0207 39 73 185,30 47,82 0 0 0  0207 39 75 224,23 69,46 O O O  O2073977 ! 74,07 44,92000  0207 39 81 196,99 64,78 0 0 0  0207 39 83 285,44 81,36  0207 39 85 64,22 18,31 00  0207 39 90 164,13 46,78 10 0207 41 10 287,59 84,69 0  0207 41 11 134,60 34,74 0  0207 41 21 92,77 26,44 O  0207 41 31 62,22 18,31 0  0207 41 41 185,30 47,82 0  0207 41 51 174,07 44,92 0 0  0207 41 71 285,44 81,36 0 0  0207 41 90 64,22 18,3100  0207 42 10 311,05 72,53 0  0207 4211 178,61 41,65 0  0207 42 21 92,77 26,44 0  0207 42 31 64,22 18,31 0  0207 42 41 236,99 55,26 0  0207 42 51 111,09 25,91 0  0207 42 59 199,96 46,63 0  0207 42 71 285,44 81,36 0  0207 42 90 64,22 18,31  0207 43 11 324,74 100,59 OOO  No L 85/40 Official Journal of the European Communities 30 . 3. 94 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 020743 15 287,59 84,69 (2)(4)0  0207 43 21 154,95 54,56  0207 43 23 170,10 52,69 (2) (4) 0  0207 43 25 188,97 52,11  0207 43 31 92,77 26,44 (2) (4) (*)  0207 43 41 64,22 18,31 (2)(4)0  0207 43 51 231,96 71,85 (2)(4)0  0207 43 53 185,30 47,82 (2) (4) 0  0207 43 61 224,23 69,46 (2) (4) (*)  0207 43 63 174,07 44,92 (2) (4) (*)  0207 43 71 196,99 64,78 (2) (4) (*)  0207 43 81 285,44 81,36  0207 43 90 64,22 18,31 OO  0207 50 10 1 635,60 453,50 3 (3) 0207 50 90 164,13 46,78 10 0209 00 90 142,72 40,68  0210 90 71 1 635,60 453,50 3 0210 90 79 164,13 46,78 10 1501 00 90 171,26 48,82 18 1602 31 11 296,24 69,08 17 1602 31 19 313,98 89,50 17 1602 31 30 171,26 48,82 17 1602 31 90 99,90 28,48 17 1602 39 11 282,76 84,44  1602 39 19 313,98 89,50 17 1602 39 30 171,26 48,82 17 1602 39 90 99,90 28,48 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation. (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) The Common Customs Tariff duties on these products originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected. (*) Products falling within this code, imported from Poland and Hungary under the Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regu ­ lation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation. (*) Products falling within this code, imported from the Czech Republic, the Slovak Republic, Bulgaria and Romania under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR. 1 certificates issued in accordance with Regulation (EC) No 374/94 have been presented, are subject to the levies set out in the Annex to that Regulation. (f) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.